        Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 1 of 16                       FILED
                                                                                   2020 Jan-16 PM 04:37
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

WILLIE MOODY, JR.,                         )
individually,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No._______________
                                           )
S & H, LLC.,                               )
a limited liability company,               )
                                           )
     Defendant.                            )
______________________________

                                   COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter “MOODY” or “Plaintiff”)

hereby sues Defendant S & H, LLC, a domestic limited liability company,

(hereinafter “Defendant”) for injunctive relief, attorney’s fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(hereinafter “ADA”), and the ADA Accessibility Guidelines, 28 C.F.R. Part 36

(hereinafter “ADAAG”). In support thereof, Plaintiff respectfully shows this Court

as follows:

                          JURISDICTION AND VENUE

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.
         Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 2 of 16



§ 12181 et seq., based upon Defendant S & H, LLC.’s, failure to remove physical

barriers to access and violations of Title III of the ADA.

       2.     Venue is properly located in the Northern District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

        3.    Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility due to permanent spinal damage

sustained when he was wounded while serving his country in the United States

Army. Plaintiff’s condition is one that constitutes a physical impairment which

impacts and substantially limits the major life activity of walking and having

complete use of his extremities and as such is a qualified disability under the ADA.

       4.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to


                                       Page 2 of 16
        Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 3 of 16



a location, in part, stems from a desire to utilize ADA litigation to make areas that

the he frequents more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Facility as soon as it is accessible

(“Advocacy Purposes”).

       5.     Defendant, S & H, LLC, is a domestic limited liability company

registered to do business and, in fact, is conducting business in the State of Alabama

and within this judicial district.

                            FACTUAL ALLEGATIONS

       6.     On numerous prior occasions, and as recently as October of 2019,

Plaintiff attempted to but was deterred from patronizing the restaurants and stores

situated within the strip shopping center located at 706 Valley Avenue, Birmingham,

Alabama, 35209.

       7.     S & H, LLC, is the owner, lessor, and/or operator/lessee of the real

property and improvements of the subject strip shopping center located at 706 Valley

Avenue, Birmingham, Alabama 35209, and its attendant facilities, including

vehicular parking and exterior paths of travel within the site identified by the

Jefferson County Tax Accessor with Parcel ID: 29 00 14 1 002 002.000 (“Subject

Property”, “Subject Facility”).


                                      Page 3 of 16
        Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 4 of 16



      8.     Plaintiff resides in Montgomery, Alabama and frequently travels to and

spends time in the Birmingham area because he receives routine treatment for his

disability related medical conditions there. He also routinely and frequently makes

day and overnight trips to Birmingham to visit with his immediate family members

that reside in Birmingham, including his daughter who lives less than one (1) mile

from the Subject Property.

      9.     Plaintiff’s access to the Subject Property and the businesses located

therein and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations offered therein was prevented and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant, S & H, LLC, is compelled to remove the physical barriers to

access present and correct the ADA violations that exist at the Subject Property,

including those set forth in this Complaint.

      10.    Plaintiff has visited, and/or attempted to patronize the restaurants and

stores at the Subject Property at least once before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of

the filing of this Complaint or sooner, as soon as the barriers to access detailed in

this Complaint are removed. The purpose of the revisit is to be a regular customer,

to determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.


                                      Page 4 of 16
        Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 5 of 16



      11.    Plaintiff intends on revisiting the Subject Property to purchase goods

and/or services as a regular customer as well as for Advocacy Purposes, but does not

intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the subject public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

      12.    Plaintiff traveled to the Subject Property as a customer and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to access present at the Subject Property.

                                      COUNT I

      13.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      14.    The Subject Property is a public accommodation and service

establishment.

      15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.




                                       Page 5 of 16
       Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 6 of 16



     16.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     17.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     18.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     19.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Subject Property but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to


                                     Page 6 of 16
       Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 7 of 16



the Subject Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

     20.    Defendant, S & H, LLC, has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations of the

Subject Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     21.    Defendant, S & H, LLC, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, S & H, LLC, is compelled

to remove all physical barriers that exist at the Subject Property, including those

specifically set forth herein, and make the Subject Property accessible to and usable

by Plaintiff and other persons with disabilities.

     22.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                                     PARKING

            a. The Plaintiff could not utilize the parking facility
               without the fear and stress of being unable to exit or re-
                                     Page 7 of 16
Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 8 of 16



       enter his vehicle because of the likelihood of another
       customer parking directly beside Plaintiff’s vehicle
       because the defendant failed to provide any access
       aisles for the designated accessible spaces in violation
       of Section 4.6 of the 1991 ADAAG and Section 502 of
       the 2010 ADAAG. This violation made it dangerous
       and difficult for Plaintiff to exit and re-enter his vehicle
       while parked at the Subject Property.

    b. The Plaintiff could not safely utilize the parking facility
       without the fear and stress of being unable to re-enter
       his vehicle because of the likelihood of another
       customer parking directly beside Plaintiff’s vehicle
       because the accessible parking has no visible upright
       signage in violation of Section 4.6 of the 1991 ADAAG
       and Sections 302 and 502 of the 2010 ADAAG. This
       violation made it dangerous and difficult for Plaintiff
       to exit and re-enter his vehicle while parked at the
       Subject Property.

    c. The Plaintiff could not safely offload his wheelchair
       from his vehicle because there is no designated van
       accessible parking present (which is required to
       provide sufficient space for Plaintiff to safely and
       independently exit his vehicle) in violation of Section
       4.6 of the 1991 ADAAG and Sections 208, 302 and 502
       of the 2010 ADAAG. This violation made it dangerous
       and difficult for Plaintiff to exit and re-enter his vehicle
       while parked at the Subject Property.

    d. There was an insufficient number of designated
       accessible vehicular spaces in violation of Section 4.1
       of the 1991 ADAAG and Section 208.2 of the 2010
       ADAAG. This violation provided Plaintiff the two
       unsafe options of having to choose a “standard”
       parking stall or to repeatedly drive around the parking
       facility until one of the designated accessible stalls was
       available. This violation made it dangerous and


                              Page 8 of 16
Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 9 of 16



       difficult for Plaintiff to exit and re-enter his vehicle
       while parked at the Subject Property.

    e. The Plaintiff could not safely utilize the parking facility
       because several of the designated accessible parking
       spaces are not level in all directions in violation of
       Section 4.6.3 of the 1991 ADAAG and Section 502.4
       of the 2010 ADAAG. This violation made it dangerous
       for Plaintiff to attempt to transfer from his vehicle to
       his wheelchair (and vice versa) using the designated
       accessible parking.

         PATHS OF TRAVEL/ACCESSIBLE ROUTES

    f. The Plaintiff was unable to traverse from one
       individual tenant space within the Subject Property to
       another because no accessible route connected the
       accessible elements of the facility. Violation: There are
       individual tenant spaces within the facility the routes to
       which are inaccessible in violation of Section 4.3.2 of
       the 1991 ADAAG and Section 206.2.2 of the 2010
       ADAAG. This violation caused Plaintiff to feel
       isolated by making it impossible for him to access the
       individual tenant spaces at the Subject Property
       without dangerously traversing the parking facility in
       his wheelchair or using his vehicle to travel to and from
       the tenant spaces within the Subject Property despite
       the existence of paths of travel for able-bodied
       pedestrians connecting the tenant spaces.

    g. The Plaintiff could not safely use the accessible routes
       from the accessible parking to the Valley Spring
       Package store entry door because the walking surfaces
       on the two existing routes have slopes in excess of 1:20
       in violation of Section 4.3.7 of the 1991 ADAAG and
       Section 403.3 of the 2010 ADAAG. This violation
       made it dangerous and difficult for Plaintiff to access
       the store entrance. Because this routes leading to the

                             Page 9 of 16
Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 10 of 16



       ramps have a slope in excess of 1:20, the routes
       themselves in the area immediately preceding the
       ramps are, in fact, considered ramps, moreover, these
       preceding ramped areas have a total rise greater than
       six (6) inches, yet do not have handrails complying
       with Section 4.26 of the 1991 ADAAG and Section 505
       of the 2010 ADAAG which is a violation of Section
       4.8.5 of the 1991 ADAAG and Section 405.8 of the
       2010 ADAAG. These violations made it dangerous
       and difficult for Plaintiff to access the Subject Facility.


                 MAINTENANCE PRACTICES

    h. Defendant has a practice of failing to maintain the
       accessible features of the facility, creating barriers to
       access for the Plaintiff, as set forth herein, in violation
       of 28 CFR § 36.211. This practice prevented access to
       the Plaintiff equal to that of Defendant’s able-bodied
       customers causing Plaintiff danger, anxiety,
       humiliation and/or embarrassment.

    i. Defendant has a practice of failing to maintain the
       accessible elements at the Subject Facility by
       neglecting its continuing duty to review, inspect, and
       discover transient accessible elements which by the
       nature of their design or placement, frequency of usage,
       exposure to weather and/or other factors, are prone to
       shift from compliant to noncompliant so that said
       elements may be discovered and remediated.
       Defendant failed and continues to fail to alter its
       inadequate maintenance practices to prevent future
       recurrence of noncompliance with dynamic accessible
       elements at the Subject Facility in violation of 28 CFR
       § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
       These violations, as set forth hereinabove, made it
       impossible for Plaintiff to experience the same access
       to the goods, services, facilities, privileges, advantages
       and accommodations of the Subject Facility as

                             Page 10 of 16
       Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 11 of 16



                Defendant’s able-bodied patrons and caused his
                danger, anxiety, embarrassment and/or humiliation.

            j. Defendant has failed to modify its discriminatory
               maintenance practices to ensure that, pursuant to its
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendant prevented access to the plaintiff equal to
               that of Defendant’s able-bodied customers causing
               Plaintiff danger, anxiety, humiliation and/or
               embarrassment.

      23.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered.      A complete list of the Subject

Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      24.    Upon information and belief accessible elements at the Subject

Property have been altered and/or constructed since 2010.

      25.   The foregoing violations are violations of the 1991 ADAAG, and the

                                    Page 11 of 16
       Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 12 of 16



2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      26.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      27.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      28.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the subject

property, the structural design of the Subject Facility, and the straightforward nature

of the necessary modifications.

      29.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      30.    Removal of the physical barriers and dangerous conditions at the


                                      Page 12 of 16
       Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 13 of 16



Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      31.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      32.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has


                                     Page 13 of 16
        Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 14 of 16



failed to comply with this mandate.

       33.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, S & H, LLC, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Subject Property,

including those alleged herein. Considering the balance of hardships between the

Plaintiff and Defendant, a remedy in equity is warranted.

       34.    Plaintiff’s requested relief serves the public interest.

       35.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, S & H, LLC, pursuant to 42 U.S.C. §§ 12188,

12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       36.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

§ 36.211.


                                       Page 14 of 16
 Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 15 of 16



WHEREFORE, the Plaintiff prays as follows:

A.   That the Court find Defendant, S & H, LLC, in violation
     of the ADA and ADAAG;

B.   That the Court enter an Order requiring Defendant, S & H,
     LLC, to (i) remove the physical barriers to access and (ii)
     alter the Subject Facility to make the Subject Property
     readily accessible to and useable by individuals with
     disabilities to the full extent required by Title III of the
     ADA;

C.   That the Court enter an Order directing Defendant,
     pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
     duty to maintain its accessible features and equipment so
     that the facility remains accessible to and useable by
     individuals with disabilities to the full extent required by
     Title III of the ADA;

D.   That the Court enter an Order directing Defendant to
     implement and carry out effective policies, practices, and
     procedures to maintain the accessible features and
     equipment pursuant to 28 C.F.R. § 36.302 and 28 C.F.R.
     § 36.211.

E.   That the Court enter an Order directing Defendant to
     evaluate and neutralize its policies and procedures towards
     persons with disabilities for such reasonable time so as to
     allow them to undertake and complete corrective
     procedures;

F.   An award of attorneys’ fees, costs (including expert fees),
     and litigation expenses pursuant to 42 U.S.C. § 12205;

G.   An award of interest upon the original sums of said award
     of attorney’s fees, costs (including expert fees), and other
     expenses of suit; and

H.   Such other relief as the Court deems just and proper,
     and/or is allowable under Title III of the Americans with
                             Page 15 of 16
      Case 2:20-cv-00084-SGC Document 1 Filed 01/16/20 Page 16 of 16



           Disabilities Act.


     Dated this the 16th day of January, 2020.

                               Respectfully submitted,

                               By: s/Amanda H. Schafner___________
                                     Amanda H. Schafner
                                     Bar Number: ASB 5509S54C
                                     Attorney for Plaintiff
                                     The Schafner Law Group, LLC
                                     P.O. Box 841
                                     Birmingham, AL 35201
                                     Telephone: (256) 490-3004
                                     Fax: (205) 847-5126
                                     E-Mail: ahschafner.law@gmail.com


DEFENDANT TO BE SERVED:

S & H, LLC
c/o Sam Wehby
529 Beacon Parkway West
Suite 204
Birmingham, AL 35209




                                   Page 16 of 16
